     Case 3:18-cv-01292-JLS-KSC Document 100 Filed 04/20/20 PageID.6002 Page 1 of 2


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     NATIONAL CASUALTY COMPANY,                     Case No.: 18-CV-1292 JLS (KSC)
12                                   Plaintiff,
                                                      ORDER CONTINUING HEARING
13     v.
                                                      (ECF Nos. 49, 56, 59)
14     NATIONAL STRENGTH AND
       CONDITIONING ASSOCIATION,
15
                                   Defendant.
16
17     NATIONAL STRENGTH AND
       CONDITIONING ASSOCIATION,
18
                            Counter-Claimant,
19
20     v.

21     NATIONAL CASUALTY COMPANY,
22                         Counter-Defendant.
23
24
25          Presently before the Court are Plaintiff/Counter-Defendant National Casualty
26    Company’s Motion for Summary Judgment (ECF No. 49) and a Motion for Partial
27    Summary Judgment filed by Defendant/Counter-Claimant National Strength and
28    Conditioning Association (“NSCA”) (ECF No. 56) (together, the “Motions”), which are

                                                  1
                                                                              18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 100 Filed 04/20/20 PageID.6003 Page 2 of 2


1     set to be heard on April 30, 2020. See ECF No. 59. On its own motion, the Court
2     CONTINUES the hearing on the Motions to June 11, 2020 at 1:30 p.m. in Courtroom 4D.
3           IT IS SO ORDERED.
4
5     Dated: April 20, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         18-CV-1292 JLS (KSC)
